     Case 6:18-cv-00087-BMM-JTJ Document 51 Filed 10/18/19 Page 1 of 1



                  CERTIFICATE OF COMPLIANCE

     Pursuant to Rule Local Rule 7.1(d)(2), I certify that this brief is

printed with a proportionately spaced Century Schoolbook text typeface

of 14 points; is double-spaced except for footnotes and for quoted and

indented material; and the word count calculated by Microsoft Word for

Windows is 787 words, excluding tables of content and authority,

certificate of service, certificate of compliance, and exhibit index.



                                   /s/ Patrick M. Risken
                                   PATRICK M. RISKEN
                                   Assistant Attorney General
                                   Attorney for Defendant
